DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 20150101415).

    PNG
    media_image1.png
    356
    526
    media_image1.png
    Greyscale


(Claim 1) Lee et al. teach a display apparatus comprising a pixel in display area, the pixel comprising:
a driving transistor (T1) comprising a first semiconductor (A1) layer comprising a silicon;
a switching transistor (T2) comprising a second semiconductor layer (A2) comprising an oxide;
a first overlapping layer (LS) overlapping the driving transistor (T1), the first overlapping layer interposed between a substrate (SUB) and the first semiconductor layer (A1) and separated from the first semiconductor by an insulating layer (BUF); and
a second overlapping layer (GB) overlapping the switching transistor (T2), the second overlapping layer interposed between the substrate (SUB) and the second semiconductor layer (A2) and separated from the second semiconductor by an insulating layer (ILD1).
(Claim 2) Lee et al. teach wherein the first overlapping layer (LS) and the second overlapping layer (GB) are positioned on different layers.
(Claim 3) Lee et al. teach wherein the second overlapping layer (GB) is positioned on the same layer (GI1) as a gate electrode (G1) of the driving transistor.
 (Claim 8) Lee et al. teach wherein the second overlapping layer (GB) is electrically connected to a power line for applying an initialization voltage (Embodiment 1, paragraph 18, “When a constant voltage or the like is applied to the dummy gate electrode GB, the problem of charging the parasitic voltage due to changes in the external environment or the use conditions is prevented”).
 (Claim 19) Lee et al. teach wherein the first overlapping layer (LS) comprises a metal (Embodiment 1 paragraph 10, “The light-shielding layer LS can be selected as a metal material”).
(Claim 20) Lee et al. teach wherein the second overlapping layer (GB) comprises a metal or silicon (Embodiment 1 paragraph 15, “A metal material is formed on the first gate insulating film GI1 and patterned by a third mask process to form the first gate electrode G1 and the dummy gate electrode GB”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jeon et al. (US 20180197474) in view of Lee et al. (KR 20150101415).
(Claim 1) Jeon et al. teach a display apparatus comprising a pixel in display area (figs. 1 — 4), the pixel comprising:
a driving transistor (T5, paragraph 71) comprising a first semiconductor layer (SP1) comprising a silicon (paragraph 102);
a switching transistor (T2) comprising a second semiconductor layer (SP2) comprising an oxide (paragraph 111);
a first overlapping layer (BFL) overlapping the driving transistor (T5), the first overlapping layer (BFL) interposed between a substrate (SUB) and the first semiconductor layer (SP1) and separated from the first semiconductor by another buffer layer (BFL, paragraph 101, “The buffer layer BFL may include an inorganic material and/or an organic material”); and
a second overlapping layer (20) overlapping the switching transistor (T2),
the second overlapping layer (20) interposed between the substrate (SUB) and the second semiconductor layer (SP2) and separated from the second semiconductor by an insulating layer (20, paragraph 110, “The second insulating layer 20 may include an organic material and/or an inorganic material”).
Jeon et al. do not explicitly disclose the buffer layer to be made of an insulating material.
However, Lee et al. teach the buffer layer to be made of an insulating material (Embodiment 1, paragraph 11, “The buffer layer BUF may comprise a single layer of silicon nitride (SiNx) or silicon oxide (SiOx) or multiple layers of silicon nitride (SiNx) and silicon oxide (SiOx). The buffer layer (BUF) improves the adhesion between the substrate (SUB) and the layer to be formed later, and blocks the alkaline component or the like flowing out from the substrate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of improving adhesion and barrier properties.
(Claim 13) Jeon et al. teach the display apparatus, further comprising a capacitor (G5/20/30/XE, paragraph 118) overlapping the driving transistor (T5).
(Claim 14) Jeon et al. teach wherein the second overlapping layer (20) is on the same layer (abutting top of layer 10) as one electrode of the capacitor (G5).
(Claim 15) Jeon et al. teach wherein the capacitor comprises a first electrode (G5) and a second electrode (XE) overlapping the first electrode, and wherein the first electrode (G5) of the capacitor is between the first semiconductor layer (SP1) and the second electrode (XE) of the capacitor.
(Claim 16) Jeon et al. teach wherein the first electrode (G5) of the capacitor is part of a gate electrode (paragraph 118) of the driving transistor (T5).
Allowable Subject Matter
Claims 4 – 7, 9 – 12, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on August 31, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
October 2, 2022